DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “reducing a haze value” is indefinite because it does not have a reference point.  From what value is the haze reduced from?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel et al (US 2013/0253110).
Regarding claim 1, Gabriel teaches method of incorporating in a polyamide composition (Abstract) the following urea compound which reads on the recited formula (I):

    PNG
    media_image1.png
    57
    179
    media_image1.png
    Greyscale
(Abstract)
	Gabriel also teaches the incorporation of colorants such as anthraquinone or perinone colorants ([0088]).  Given that these are the exact components as presently recited, the haze value would be reduced.
	Regarding claims 2-3, Gabriel teaches that the amount of the urea compound ranges from 0.001 to 5 % by weight ([0133]). Gabriel teaches that the ratio of the compound of the recited formula (I) to the colorant ranges from 1:100 to 100:1 ([0134]). Therefore the amount of the colorant can be calculated to overlap the range of 10 to 1000 ppm.
	Regarding claims 4, 6-8, and 17-20, Gabriel teaches a molding compound ([0142]) in a polyamide composition (Abstract) the following urea compound which reads on the recited formula (I):

    PNG
    media_image1.png
    57
    179
    media_image1.png
    Greyscale
(Abstract)
	Gabriel also teaches the incorporation of colorants such as anthraquinone or perinone colorants ([0088]).  Given that these are the exact components as presently recited, the haze value would be reduced. Gabriel teaches that the amount of the urea compound ranges from 0.001 to 5 % by weight ([0133]). Gabriel teaches that the ratio of the compound of the recited formula (I) to the colorant ranges from 1:100 to 100:1 ([0134]). Therefore the amount of the colorant can be calculated to overlap the range of 10 to 1000 ppm.
Regarding claims 5 and 15-16, given the amounts of the urea component and colorant taught by Gabriel (please see the amounts noted in the rejection of claim 4), the amount of the polyamide can be calculated to be more than 60% by weight, further 80% or 90% by weight.
	Regarding claims 9-10, Gabriel teaches that the urea composition can be (Example 1).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is the recited formula (1) where Z is trans,1,4 cyclohexane, R1 and R2 are identical and tert-butyl and x is 1.
	Regarding claim 11, Gabriel teaches that the colorant is a dye ([0088]).
	Regarding claim 12, Gabriel teaches a process for the production of the molding composition by mixing the ingredients ([0138]).
	Regarding claim 13, Gabriel teaches a method for producing fibers, films or molding the method comprising using the molding composition of claim 4 ([0142]).
	Regarding claim 14, Gabriel teaches a fiber, film or molding ([0142]) made from the claimed composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,633,516 in view of Buheler et al (US 2009/0085019). 

Buheler teaches a polyamide composition (Abstract) which incorporates an anthraquinone dye ([0101]) as an additive.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the anthraquinone dye of Buheler as an additive of Patent ‘516 to arrive at the presently claimed invention.  One would have been motivated to do so in order to receive the expected benefit of improving the yellowness index (Buheler, [0101]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764